

116 S2768 IS: Banning Smoking on Amtrak Act of 2019
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2768IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to prohibit smoking on Amtrak trains.
	
 1.Short titleThis Act may be cited as the Banning Smoking on Amtrak Act of 2019. 2.Prohibition on smoking on Amtrak trains (a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:
				
					24323.Prohibition on smoking on Amtrak trains
 (a)ProhibitionBeginning on the date of the enactment of the Banning Smoking on Amtrak Act of 2019, Amtrak shall prohibit smoking on board Amtrak trains. (b)Electronic cigarettes (1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section.
 (2)Electronic cigarette definedIn this subsection, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking..
 (b)Conforming amendmentThe table of sections for chapter 243 of title 49, United States Code, is amended by adding at the end the following:
				24323. Prohibition on smoking on Amtrak trains..